Citation Nr: 0907030	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  08-32 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome (IBS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel







INTRODUCTION

The Veteran had active service from August 1943 to February 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2007 and February 2008 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied the above 
claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

IBS had its onset during active service.


CONCLUSION OF LAW

IBS was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

As a result of its decision to grant entitlement to service 
connection for IBS, the Board finds that any failure on the 
part of VA to notify and/or develop the claim pursuant to the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008) (VCAA), cannot be 
considered prejudicial to the Veteran.  The Board will 
therefore proceed to a review of the claim on the merits.  

The Veteran's Enlistment Record and Report of Separation 
reflects that during service, he participated in the Battle 
of New Guinea and was the recipient of medals that included 
the Asiatic-Pacific Campaign Ribbon, Overseas Service Bars, 
and the Philippine Liberation Medal.  

The only service treatment record available for review 
consists of the Veteran's February 1946 separation 
examination report, which reflects that he was hospitalized 
at the 248th General Hospital in New Guinea in January 1945 
with a case of dengue fever.  Examination of the abdominal 
wall and viscera at the time of service separation revealed 
normal findings.  

Private medical records from Advanced Gastroenterology 
Associates dated from April 2000 to September 2007 reflect 
that the Veteran was initially referred to this clinic for 
his gastrointestinal complaints by his family physician, Dr. 
Steven Bowman, in April 2000, at which time he was seen by 
Dr. Manuel Babaian and than later by Dr. Michael Zelig, 
beginning in approximately February of 2005.  In April 2000, 
it was noted that the Veteran had undergone resection of the 
sigmoid in 1984 for diverticulitis.  It was also noted that 
there was no family history of ulcerative colitis or Crohn's 
disease.  It was determined that the Veteran's current change 
in his bowel habits was most likely related to IBS as he had 
alteration between constipation and diarrhea.  

A September 2007 statement from Dr. Zelig indicates that the 
Veteran suffered from IBS, that it was well-documented in the 
literature that patients my develop IBS after an infection, 
and that the Veteran's symptoms dated back to the time where 
he acquired dengue fever.  Dr. Zelig concluded that it was 
more likely than not (greater than 50 percent) that the 
Veteran had ongoing post-infectious induced IBS.  

An October 2007 statement from Dr. Bowman indicates that the 
Veteran suffered from IBS and dated the onset of this 
condition to "his Denge fever which he contracted while a 
member of the armed service."

VA intestines examination in February 2008 revealed that the 
examiner reviewed the claims folder in connection with his 
examination of the Veteran.  The diagnosis was IBS.  The 
examiner concluded that he could not resolve the issue of 
whether IBS was due to service without resort to mere 
speculation.  He additionally stated that the cause of the 
Veteran's IBS was unknown, and that to say that an infection 
in 1944 caused a condition which was not identified until 30 
years later was speculation.  He further stated that Dr. 
Zelig's letter, which suggested there was an "on-going post-
infectious induced IBS" was mere speculation also.  

In various statements, the veteran submits that he has 
experienced IBS-related symptoms since active service.


II.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Board has considered the evidence relevant to this claim, 
and finds that there are multiple and current diagnoses of 
IBS.  Consequently, the threshold requirement of a current 
disability has been met with respect to this claim.  

The Board also finds that while the February 2008 VA examiner 
believed that it was mere speculation to find a relationship 
between the Veteran's in-service bout with dengue fever and 
his IBS, he apparently reached this conclusion at least in 
part on the assumption that the Veteran's "condition" was 
not "identified" until 30 years after service.  However, 
while there is no documented diagnosis of IBS until April 
2000, statements of medical history from the Veteran in these 
and other records document a history of relevant symptoms 
long before April 2000, and the examiner does not address the 
Veteran's report of relevant continuing symptoms since 
service.  The examiner also does not explain why Dr. Zelig's 
opinion that finds a relationship is also mere speculation.  

In his private medical statement dated in September 2007, 
after noting that the Veteran suffered from IBS, that it was 
well-documented in the literature that patients my develop 
IBS after an infection, and that the Veteran's symptoms dated 
back to the time where he acquired dengue fever, Dr. Zelig 
concluded that it was more likely than not (greater than 50 
percent) that he had ongoing post-infectious induced IBS.  
Thus, in addition to relying on the Veteran's statements of 
continuing symptoms, he further points to the fact that 
patients may develop IBS after infection.  In this regard, 
while Dr. Zelig does not cite the literature to which he 
refers, the February 2008 VA examiner does not specifically 
dispute this statement.  Thus, the Board finds that it is 
entitled to some evidentiary weight.  Therefore, in comparing 
the probative value of the two opinions, where the VA 
examiner's opinion is solely based on the disputed 
development of IBS symptoms until approximately 30 years 
after service, Dr. Zelig's opinion is based both on 
continuity of symptoms and literature that supports a 
relationship between the develop of chronic IBS and 
infectious disease.  Consequently, the Board will accord 
greater weight to the opinion of Dr. Zelig.  The Board would 
further point out that although it finds that the opinion of 
Dr. Bowman merely restates the Veteran's report of the onset 
of his IBS to his dengue fever without a stated rationale, 
and is therefore entitled to little evidentiary weight, since 
he has treated the veteran for many years, has offered this 
statement in support of the Veteran's claim, and signed the 
statement, the Board finds that it is at least entitled to 
some probative value.  

Accordingly, because the evidence reflects that the Veteran 
was hospitalized for dengue fever during service and that 
there are multiple and current diagnoses of IBS, with two 
opinions in favor of a relationship between that disease and 
his current IBS and one concluding that such a link would 
require mere speculation that the Board finds to be entitled 
to less evidentiary weight than one of the opinions in 
support of the claim, the Board will give the veteran the 
benefit of the doubt, and find that the Veteran's IBS is of 
service origin.  Accordingly, the Board finds that the 
evidence supports entitlement to service connection for the 
Veteran's IBS.  


ORDER

Service connection for IBS is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


